Name: Council Regulation (EEC) No 4176/87 of 21 December 1987 suspending wholly or in part the Common Customs Tarif duties on certain agricultural products originating in Turkey (1988)
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 399 / 8 Official Journal of the European Communities 31 . 12 . 87 COUNCIL REGULATION (EEC) No 4176 /87 of 21 December 1987 suspending wholly or in part the Common Customs Tariff duties on certain agricultural products originating in Turkey ( 1988 ) Whereas , in accordance with Article 119 of the Act of Accession of Greece , the Council adopted Regulation (EEC) No 3555 / 80 of 16 December 198G determining the arrangements to be applied with regard to imports into Greece originating in Algeria , Israel , Malta , Morocco , Portugal , Syria , Tunisia or Turkey ( 5 ); whereas the Council has also adopted Regulation (EEC ) No 2573 / 87 of 11 August 1987 laying down the arrangements for trade between Spain and Portugal , on the one hand , and Algeria , Egypt , Jordan , Lebanon, Tunisia and Turkey, on the other ( 6 ); whereas this Regulation applies therefore to the Community as constituted on 31 December 1980 , THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , and in particular Article 113 thereof, Having regard to Council Regulation (EEC) No 3033 / 80 of 11 November 1980 laying down the trade arrangements applicable to certain goods resulting from the processing of agricultural products ( x ), and in particular Article 12 thereof, Having regard to the proposal from the Commission, HAS ADOPTED THIS REGULATION: Article 1 1 . From 1 January until 31 December 1988 the customs duties on imports into the Community as constituted on 31 December 1980 of the products originating in Turkey listed in the Annex shall be those indicated for each of them, in the said Annex . 2 . For the purposes of application of this Regulation, 'originating products' shall mean those products which fulfil the conditions laid down in Association Council Decision No 4 /72 attached to Regulation (EEC) No 428 / 73 ( 7 ), as amended by Decision No 1 / 75 attached to Regulation (EEC) No 1431 /75 ( 8 ). The methods of administrative cooperation for ensuring that the products listed in the Annexes benefit from the total or partial suspension shall be those laid down in Association Council Decision No 5 / 72 attached to Regulation (EEC) No 428 /73 , as last amended by Decision No 1 / 83 , attached to Regulation (EEC) No 993 / 83 ( 9 ). Whereas under Annex 6 to the Additional Protocol laying down the conditions , procedures and timetables for implementing the transitional phase referred to in Article 4 of the Agreement establishing an association between the European Economic Community and Turkey ( 2 ) and under Article 9 of the Supplementary Protocol to the Association Agreement between the European Economic Community and Turkey consequent on the accession of new Member States to the Community ( 3 ), which was signed in Ankara on 30 June 1973 and entered into force on 1 March 1986 ( 4 ), the Community must wholly or in part suspend the Common Customs Tariff duties applicable to certain products ; whereas it also appears necessary , on a provisional basis , to adjust or supplement some of the advantages provided for in the abovementioned Annex 6 ; whereas the Community should , therefore , with regard to the products originating in Turkey contained in the list annexed to this Regulation, suspend until 31 December 1988 either the fixed component of the charge applicable to the goods falling within the scope of Regulation (EEC) No 3033 / 80 or the customs duty applicable to the other products , at the levels indicated for each of them; Whereas the Community has adopted , with effect from 1 January 1988 , a combined nomenclature for goods which meets the requirements of the Common Customs Tariff and the external trade statistics of the Community and statistics of trade between Member States ; whereas in order to accommodate specific Community measures this nomenclature has been expanded into an integrated tariff of the European Communities (Taric); whereas , from the date given above, the combined nomenclature and , where appropriate , the Taric code numbers should be used for the description of the products covered by this Regulation ; Article 2 When imports of products qualifying for the arrangements provided for in Article 1 come into the Community in quantities or at prices which cause or threaten to cause ( ») OJ No L 323 , 29 . 11 . 1980 , p . 1 . ( 2 &gt; OJ No 217, 29 . 12 . 1964 , p . 3687 / 64 . i 5 ) OJ No L 382 , 31 . 12 . 1980 , p. 1 ( 6 ) OJ No L 250 , 1 . 9 . 1987 , p. 1 . ( 7 ) OJ No L 59 , 5 . 3 . 1973 , p. 73 . ( 3 ) OJ No L 361 , 31 . 12 . 1977 , p. 2 . ( 4 ) OJ No L 48 , 26 . 2 . 1986 , p. 36 . ( 8 ) OJ No L 142 , 4 . 6 . 1975 , p . 1 . H OJNoL 112 , 8.4 . 1983 , p . 1 . 31 . 12 . 87 Official Journal of the European Communities No L 399 / 9 serious injury to the Community producers of similar products or directly competitive products , the Common Customs Tariff duties may be partially or wholly ­ re-established for the products in question . These measures may also be taken in the event of serious injury or the threat of serious injury limited to a single region of the Community . Article 3 1 . In order to ensure the application of Article 2 , the Commission may decide by means of a Regulation to re-establish Common Customs Tariff duties for a limited period . 2 . Where the Commission has been requested by a Member State to take action it shall take a decision within a maximum period of 10 working days from receipt of the request and shall inform the Member States of the action taken . 3 . Any Member State may refer the Commission's action to the Council , within a period of 10 working days following the day of its notification . Referring the matter to the Council shall not have a suspensory effect . The Council shall meet without delay . It may by a qualified majority amend or annul the measure taken. Article 4 This Regulation shall enter into force on the day following that of its publication in the OfficialJournal of the European Communities . It shall apply with effect from 1 January 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 21 December 1987 . For the Council The President B. HAARDER No L 399 / 10 Official Journal of the European Communities 31 . 12 . 87 ANNEX List of products falling within Chapters 1 to 24 originating in Turkey for which there are grounds for total or partial suspension of the Common Customs Tariff Order No CN code Description Rate of duty I Vegetables , fresh or chilled: 15.0001 ex 0709 30 00  Aubergines , from 1 to 14 January Melons (including watermelons ) and papaws (papayas), fresh : 9% 15.0003 ex 0807 10 10  Watermelons , from 1 November to 31 March Chocolate and other food preparations containing cocoa : 6,5 % 15.0005 ex 1806 10 10 ex 1806 10 30 ex 1806 10 90  Cocoa powder , not otherwise sweetened than by the addition of sucrose 3% + MOB 15.0007 ex 1806 20 10 ex 1806 20 30 ex 1806 20 50 ex 1806 20 90 1806 31 00 1806 32 10 1806 32 90 180690 11 1806 90 19 1806 90 31 1806 90 39 1806 90 50 Chocolate and chocolate goods , whether or not filled , sugar confectionery and substitutes therefor made from sugar substitution products , containing cocoa 9% + MOB with a max. of 27% + AD S /Z 15.0009 ex 1901 90 90  Preparation based on flour of leguminous vegetables in the form of sun-dried discs of dough , known as 'papad' Free 15.0011 ex 1903 00 00 Tapioca , other than tapioca prepared from potato starch Preparations : 2% + MOB 15.0013 0710 40 00 0711 90 30 2001 90 30 2004 90 10 2005 80 00 2008 99 85   Of maize 3% + MOB 15.0015 1904 90 10   Of rice 3% + MOB 15.0017 1904 90 90   Of other cereals 2% + MOB Abbreviations: MOB = variable component , AD S/Z = additional duty on sugar.